DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1 recites “the device a flexible means of storing and releasing energy,” said recitation is missing a verb such as “includes or comprises.” Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Below please find the “means for” interpretation in light of the specification:
Claim 1, 9, 10 recites “a means of pumping,” a review of the Applicant’s disclosure indicates this refers generally to a pump.
Claim 1 recites “a flexible means of storing and releasing energy,” a review of the Applicant’s disclosure indicates this refers generally to a spring.
Claim 2 recites “means of guiding,” a review of the Applicant’s disclosure indicates this refers generally to a cylinder structure.
Claim 2 recites “means of rotating,” a review of the Applicant’s disclosure indicates this refers generally to a nut imparting rotation.
Claim 3 recites “fixed means of guiding,” a review of the Applicant’s disclosure indicates this refers generally to a nut imparting rotation.
Claim 3 recites “means of moving a bracket,” a review of the Applicant’s disclosure indicates this refers generally to a motor.
Claim 4-6, 13 recites “means of control,” a review of the Applicant’s disclosure indicates this refers generally to a detection system.
Claim 8, 14-20 recites “means of fixing a drum,” a review of the Applicant’s disclosure indicates this refers generally to a structure for holding the drum in place.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall (US Patent No. 4,635,820).
Re: Claim 1, Marshall discloses the claimed invention including a device (1) for pressurizing a viscous fluid contained in a drum (19) having an open upper end (10b), the device comprises a base (17) arranged to receive the drum and a follower plate (21) vertically movable along an axis perpendicular to said base and passing through the center of the drum when the latter drum is on the base, said follower plate (4) is carried by a motorized support system (35) and is movable between a first position outside the drum (Depicted in Fig. 1) and a second position inside the drum to exert pressure on the viscous fluid (Depicted in Fig. 2), has the same dimensions as the opening of the exit drum as when the follower plate is in the drum (Depicted in Fig. 2), the follower plate’s perimeter (81) seals the drum (Depicted in Fig. 2), and the follower plate has a transfer port (77) intended to be connected to a means of pumping (75) capable of transferring the pressurized fluid (Fig. 2, Col. 4, lines 33-45, pump for fluid transfer), wherein the device a flexible means of storing and releasing energy (49) connected to the support system, said means being capable of storing energy when the flexible means of storing and releasing energy is compressed under the effect of the pressure exerted by the support system  when the pressure of the follower plate (4) on the viscous fluid is below a certain predetermined threshold (Fig. 2, Col. 3, lines 58-68, storing energy), and of releasing the energy to the follower plate when the flexible means of storing and releasing energy is decompressed to maintain the pressure of the viscous fluid while the support system is at rest (Fig. 2, Col. 3, lines 21-24, places a downward force on the follower place to maintain pressure at rest).
Re: Claim 9, Marshall discloses the claimed invention including a pressurization device evidenced in the rejection of claim 1 above and further a means for pumping (75) connected to the port (77) of the follower plate (Fig. 2, Col. 4, lines 33-45, pump for fluid transfer).
Re: Claim 11, Marshall discloses the claimed invention including a fluid transfer station (Fig. 1), a dosing pump (75) (Fig. 2); supply hoses (23); and a fluid extrusion system (25) (Figs. 1-2).
Re: Claim 12, Marshall discloses a device capable of performing the method of claim 12 as evidenced in the rejections of claims 1 and 9 above.
Claim(s) 1, 3, 8, 9, 11, 12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheugenpflug (DE102014114374A, reference is made to the machine translation attached with this Action).
Re: Claim 1, Scheugenpflug discloses the claimed invention including a device (1) for pressurizing a viscous fluid contained in a drum (50) having an open upper end, the device comprises a base (6) arranged to receive the drum and a follower plate (2) vertically movable along an axis perpendicular to said base and passing through the center of the drum when the latter drum is on the base, said follower plate is carried by a motorized support system (16, 25, 26) and is movable between a first position outside the drum (Depicted in Fig. 7a) and a second position inside the drum to exert pressure on the viscous fluid (Depicted in Fig. 7b-7c), has the same dimensions as the opening of the exit drum as when the follower plate is in the drum (Depicted in Fig. 2), the follower plate’s perimeter seals the drum (Depicted in Fig. 7b), and the follower plate has a transfer port (3) intended to be connected to a means of pumping (56) capable of transferring the pressurized fluid (Fig. 2b, Para. 84, pump for fluid transfer), wherein the device a flexible means of storing and releasing energy (18) connected to the support system, said means being capable of storing energy when the flexible means of storing and releasing energy is compressed under the effect of the pressure exerted by the support system when the pressure of the follower plate (2) on the viscous fluid is below a certain predetermined threshold (Para. 95, storing energy), and of releasing the energy to the follower plate when the flexible means of storing and releasing energy is decompressed to maintain the pressure of the viscous fluid while the support system is at rest (Para. 96, places a downward force on the follower place to maintain pressure at rest).
Re: Claim 3, Scheugenpflug discloses the claimed invention including the support system (5) comprises a bracket (35) movably mounted in a guide column (1), two vertical guide tubes (5) each fixed to the bracket (12) by a lower end (560) comprising a fixed means of guiding (561), two tie rods (15) each having an upper part inserted into one of the tubes (5) via the fixed means of guiding (25) and a lower part (17) on the outside of the tube connected to the follower plate (4), a means of moving (26, 16) the bracket in the guide column by a vertical translation movement so as to move the follower plate between the first and second position (Fig. 2a, Para. 75-76, moving means for vertical translation).
Re: Claim 8, Scheugenpflug discloses the claimed invention including the base with means (13) for fixing the drum thereto (Para. 74, fixing means).
Re: Claim 9, Scheugenpflug discloses the claimed invention including a pressurization device evidenced in the rejection of claim 1 above and further a means for pumping (56) connected to the port (3) of the follower plate (Fig. 2b, Para. 84, pump for fluid transfer).
Re: Claim 11, Scheugenpflug discloses the claimed invention including a fluid transfer station (Fig. 1), a dosing pump (56) (Fig. 2); supply hoses (4); and a fluid extrusion system (53) (Figs. 2b, Para. 85-86, station with pump, hose, system).
Re: Claim 12, Scheugenpflug discloses a device capable of performing the method of claim 12 as evidenced in the rejections of claims 1 and 9 above.
Re: Claim 16, Scheugenpflug discloses the claimed invention including the base with means (13) for fixing the drum thereto (Para. 74, fixing means).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheugenpflug (DE102014114374A, reference is made to the machine translation attached with this Action) as applied to claim 9 above, and further in view of Marshall (US Patent No. 4,635,820).
Re: Claim 10, Scheugenpflug discloses the claimed invention including the means of pumping is a pneumatic pump (30) except for being integral with the plate. However, Marshall teaches a pump (75) integral with the plate (Depicted in Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an integral pump with the plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US Patent No. 4,635,820) as applied to claim1 and 9 respectively above, and further in view of Scheugenpflug (DE102014114374A, reference is made to the machine translation attached with this Action).
Re: Claim 8, Marshall discloses the claimed invention including the base except for means for fixing the drum thereto. However, Scheugenpflug discloses the base with means (13) for fixing the drum thereto (Para. 74, fixing means).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a fixing means as taught by Scheugenpflug, since such a modification ensures that the drum stays in place in case the overall device is transported or stored, and will be ready to function properly upon activation thereafter
Re: Claim 10, Marshall discloses the claimed invention including the means of pumping is a pump (30) being integral with the plate (Depicted in Fig. 2) except for pneumatic. However, Scheugenpflug teaches a pneumatic pump (30)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a pneumatic pump as taught by Scheugenpflug, since Scheugenpflug states para. 38, 40, 85, 87 that a variety of different pumps may be implemented and a selection of any one of these pumps to transfer fluid from the drum would have been one of obvious design choice by the user.
Allowable Subject Matter
Claims 2, 4-7,13-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. King, Hryckowian, Tasaka, Thompson, Tanner, Frates, Sedran, Moore, Gardner, Smith, and Hinz are cited disclosing viscous fluid dispenser with follower plates acting on drums.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754